  8:19-cr-00248-RFR-MDN Doc # 74 Filed: 08/10/21 Page 1 of 2 - Page ID # 282




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:19CR248

       vs.
                                                     ORDER ON APPEARANCE FOR
OMERO LEON,                                        SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on August 10, 2021 regarding Petition
for Offender Under Supervision [66]. Richard H. McWilliams represented the defendant.
Kimberly C. Bunjer represented the government. The defendant was advised of the
alleged violation(s) of supervised release, right to retain or appointment of counsel, and
any right to a preliminary hearing in accordance with Federal Rule of Criminal Procedure
32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Chief U.S. District Judge Robert F. Rossiter, Jr. in Courtroom No. 4,
Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 10:00
a.m. on October 6, 2021.
       The government moved for detention based upon risk of flight and danger. The
defendant requested a detention hearing which was held.          The court finds that the
defendant failed to meet his/her burden to establish by clear and convincing evidence
that he/she will not flee or pose a danger to any other person or to the community. Fed.
R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for detention is
granted as to risk of flight and danger and the defendant shall be detained until further
order of the Court.
  8:19-cr-00248-RFR-MDN Doc # 74 Filed: 08/10/21 Page 2 of 2 - Page ID # 283




      The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded
a reasonable opportunity for private consultation with defense counsel. Upon order of a
United States court or upon request of an attorney for the government, the person in
charge of the corrections facility shall deliver the defendant to the United States Marshal
for an appearance in connection with a court proceeding.


      IT IS SO ORDERED.


      Dated this 10th day of August, 2021.

                                                 BY THE COURT:

                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge




                                             2
